DETAILED ACTION
Claims 1-19 are pending in the Instant Application.
Claims 1-19 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over FORUTANPOUR et al. (“Forutanpour”), United States Patent Application Publication No. 2013/0040694, in view of Wang et al. (“Wang”), United States Patent Application Publication No. 2014/0280233. 

As per claim 1, Forutanpour discloses a method for generating a database, comprising: 
continuously receiving environmental noises and continuously buffering the environmental noises for a migrating time window or deriving a set of parameters from the environmental noises and continuously buffering the set of parameters for the migrating time window in order to acquire a continuously buffered recording ([0023] and [0027] wherein pressing the push-to-hush button initiates sound capture, which is continuously receives environmental noises and continuously buffers noises in a temporary buffer as described in [0027]); 
acquiring a signal subsequent to the migrating time window, the signal identifies a signal class of a plurality of signal classes in the environmental noise ([0027] wherein after the noise is stored in the migrating time window, the user can provide a signal, describing if the signal is of a particular class of a list of options such as s "hush," "pleasant," "wanted," "voice" and "amplify."); 
storing the continuously buffered recording corresponding to the migrating time window in a memory responsive to the signal so as to extract a portion of the buffered recording associated with the migrating time window out of the continuously buffered recording ([0024] and [0027] wherein the labeled sounds are stored and placed in particular memory based on their class as signaled by the user); 
and repeating acquiring and storing in order to acquire the database which comprises a plurality of buffered recordings for the same signal class ([0023] and [0040] wherein the prior art does this in two ways, [0023] 1. all sounds are captured for a certain amount of time after the button is pushed, repeating and storing for the user captured sounds in the buffer to provide a signal to make a database and 2. [0040] wherein the system attempts to acquire and store the car horn sound if the user hears it again); 
wherein the signal is received by a user input device, a button or a smart device ([0027] wherein the user input device allows the user to supply the particular signal based on the class of the sound); 
wherein the signal is generated in response to a human input ([0027] wherein the human input is the selection of the type of signal), but does not disclose deleting the buffered recording without storing when the signal is not acquired. However, Wang teaches deleting the buffered recording without storing when the signal is not acquired ([0019] wherein the buffer only stores things for a predetermined interval and then deletes the recording to capture a new recording if it’s not acquired for analysis (wherein the analysis is recognized as the signal)).
Both Forutanpour and Wang store a sound in a buffer for analysis. One could use the rotating buffer that deletes sounds after a certain amount of time if a signal is not received as in Wang with the temporary buffer in Forutanpour to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of classifying noises in a sound database from a buffer in Forutanpour with the deletion from that buffer as in Wang in order to save memory by not filling the buffers if the user does not classify the noise

As per claim 2, note the rejection of claim 1 where Forutanpour and Wang are combined. The combination teaches the method in accordance with claim 1. Forutanpour further discloses wherein there is a temporal dependence between the signal and the migrating time window of the buffered recording ([0027] wherein there is a temporal dependence between the migrating time window (the sound stored in the temporary buffer window) and the signal, as the sound must be stored in the migrating time window before the signal prompt is displayed to the user for selection).  

As per claim 3, note the rejection of claim 1 where Forutanpour and Wang are combined. The combination teaches the method in accordance with claim 2. Forutanpour further discloses wherein the temporal dependence is that the beginning of the migrating time window is before the time of the signal; or the end of the migrating window is at or before the time of the signal (EXAMINER NOTES the user of “or” and [0027] wherein the temporal dependence is that the beginning of the migrating time window is before the time of the signal as there is a temporal dependence between the migrating time window (the sound stored in the temporary buffer window) and the signal, as the sound must be stored in the migrating time window before the signal prompt is displayed to the user for selection).  
 
As per claim 4, note the rejection of claim 1 where Forutanpour and Wang are combined. The combination teaches the method in accordance with claim 1. Forutanpour further discloses wherein the signal is received by a detector, for determining the volume, a processor for identifying a control signal in the environmental noise, or a device for generating a database at a neighboring position (EXAMINER NOTES the user of the term “or” and [0027] wherein the mobile user device receives the signal and the user device is a processor for identifying a control signal in the environmental noise and the processor can detect the sounds in the environmental noise).  

As per claim 5, note the rejection of claim 1 where Forutanpour and Wang are combined. The combination teaches the method in accordance with claim 1. Wang further teaches wherein deriving a set of parameters comprises determining an audio fingerprint for the buffered environmental noises ([0046]).  
Both Forutanpour and Wang store noises and sounds for comparison. One could use the fingerprints in Wang with the noises in Forutanpour to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of receiving a signal to make a noise database in Forutanpour with the fingerprinting of those noises in Wang in order to save memory for storing sounds and have less data to compare when comparing sounds to compare faster. 

As per claim 8, note the rejection of claim 1 where Forutanpour and Wang are combined. The combination teaches the method in accordance with claim 1. Forutanpour further discloses acquiring a further signal which identifies a further signal class of a plurality of signal classes in the environmental noise, wherein storing is performed responsive to the further signal so that an association of the buffered recording to the class or the further signal class is maintained ([0040] wherein the system attempts to acquire and store the car horn sound if the user hears it again, wherein the storing of the horn is responsive to the user hearing the signal again).  

As per claim 9, note the rejection of claim 1 where Forutanpour and Wang are combined. The combination teaches the method in accordance with claim 1. Wang further teaches wherein, when storing, a time stamp of when the signal is acquired is also stored together with the buffered recording ([0037] wherein the time stamp is stored together with the fingerprint of the recording).  

As per claim 10, note the rejection of claim 1 where Forutanpour and Wang are combined. The combination teaches the method in accordance with claim 1. Wang further teaches wherein the method comprises determining the current location when acquiring the signal and the location determined is stored together with the buffered recording ([0037] wherein the location is stored with the sound).  

As per claim 11, note the rejection of claim 1 where Forutanpour and Wang are combined. The combination teaches the method in accordance with claim 1. Wang further teaches wherein the buffered recording is stored in a data-reduced manner ([0046] wherein the fingerprint is the data-reduced version of the buffered recording).  

As per claim 12, note the rejection of claim 1 where Forutanpour and Wang are combined. The combination teaches the method in accordance with claim 1. Forutanpour further discloses wherein the memory is arranged externally ([0050] wherein a networked global database is described).

As per claim 13, claim 13 is the product that stores a computer program that performs the method of claim 1 and is rejected for the same rationale and reasoning of claim 1. 

As per claim 14, Forutanpour discloses a device for generating a database, comprising: a microphone for continuously receiving environmental noises ([0032] wherein the microphone continuously receives environmental noises when the user presses the push-to-hush button to initiate sound capture); 
a buffer for continuously buffering the environmental noises for a migrating time window or deriving a set of parameters from the environmental noises and for continuously buffering the set of parameters for the migrating time window in order to acquire a continuously buffered recording ([0023] and [0027] wherein pressing the push-to-hush button initiates sound capture, which is continuously receives environmental noises and continuously buffers noises in a temporary buffer as described in [0027]); 
an interface for acquiring a signal subsequent to the migrating time window, the signal identifies a signal class of a plurality of signal classes in the environmental noise ([0027] wherein after the noise is stored in the migrating time window, the user can provide a signal, describing if the signal is of a particular class of a list of options such as s "hush," "pleasant," "wanted," "voice" and "amplify."); and4 149101672.1U.S. Patent Application No. 15/856,810 Attorney File No.: 110971-9238.US01 a memory for storing the continuously buffered recording corresponding to the migrating time window in response to the signal so as to extract a portion of the buffered recording associated with the migrating time window out of the continuously buffered recording ([0024] and [0027] wherein the labeled sounds are stored and placed in particular memory based on their class as signaled by the user), wherein the signal is received by a user input device, a button or a smart device ([0027] wherein the user input device allows the user to supply the particular signal based on the class of the sound);, wherein the signal generated in response to a human input([0027] wherein the human input is the selection of the type of signal); wherein the device is configured to repeat acquiring and storing in order to acquire the database which comprises a plurality of buffered recordings for the same signal class ([0023] and [0040] wherein the invention does this in two ways, [0023] 1. all sounds are captured for a certain amount of time after the button is pushed, repeating and storing for the user captured sounds in the bufferer to provide a signal to make a database and 2. [0040] wherein the system attempts to acquire and store the car horn sound if the user hears it again), but does not disclose wherein the buffered recording is deleted without storing when the signal is not acquired. However, Wang teaches wherein the buffered recording is deleted without storing when the signal is not acquired ([0019] wherein the buffer only stores things for a predetermined interval and then deletes the recording to capture a new recording if it’s not acquired for analysis (wherein the analysis is recognized as the signal)).
Both Forutanpour and Wang store a sound in a buffer for analysis. One could use the rotating buffer that deletes sounds after a certain amount of time if a signal is not received as in Wang with the temporary buffer in Forutanpour to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of classifying noises in a sound database from a buffer in Forutanpour with the deletion from that buffer as in Wang in order to save memory by not filling the buffers if the user does not classify the noise. 

As per claim 15, note the rejection of claim 14 where Forutanpour and Wang are combined. The combination teaches the device in accordance with claim 14.  Forutanpour further discloses wherein the device comprises an input device, a button or a smart device connected to the input interface; or wherein the input interface is connected to a detector for determining the volume, a processor for identifying a control signal in the environmental noise, or a further device for generating a database at a neighboring position (EXAMINER’S NOTE: the claim recites “or” but the prior art discloses both [0027] wherein the user input device allows the user to supply the particular signal based on the class of the sound and  [0027] wherein the mobile user device receives the signal and the user device is a processor for identifying a control signal in the environmental noise and the processor can detect the sounds in the environmental noise).  

As per claim 16, note the rejection of claim 14 where Forutanpour and Wang are combined. The combination teaches the device in accordance with claim 14.  Wang further teaches wherein the device comprises a position determiner using which a current position can be determined so that the current position can be stored in connection with the part or parameters of the buffered recording to be stored ([0037] wherein the location is stored with the sound).    

As per claim 17, note the rejection of claim 14 where Forutanpour and Wang are combined. The combination teaches the device in accordance with claim 14.  Wang further teaches wherein the buffer is a ring memory ([0019] wherein the buffer 108 is a ring buffer since it stores recordings for a certain amount of time meaning that the buffer stores sounds in a FIFO ring).   

As per claim 18, note the rejection of claim 14 where Forutanpour and Wang are combined. The combination teaches the device in accordance with claim 14. Forutanpour further discloses wherein the device comprises a communication interface using which the external memory can be connected ([0050] wherein a networked global database is described, which requires a communication interface).  

As per claim 19, claim 19 is the method of using a database ([0050] wherein filtering future calls using the database is described) using a storage and a processor to perform the method of claim 1 and is rejected for the same rationale and reasoning of claim 1.





Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour, in view of Wang in further view of Oh et al. (“Oh”), United States Patent Application Publication No. 2011/0075855.

As per claim 6, note the rejection of claim 1 where Forutanpour and Wang are combined. The combination teaches the method in accordance with claim 1. Forutanpour discloses a buffered recording ([0027]), but does not teach wherein deriving a set of parameters comprises determining psychoacoustic parameters of the buffered recording.  However, Oh teaches wherein deriving a set of parameters comprises determining psychoacoustic parameters of the recording ([0055]).
Both Forutanpour, Wang and Oh describe analyzing audio clips. One could incorporate the psychoacoustic parameters of Oh with the noise database generation in Forutanpour to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating a database of buffered noises in Forutanpour, and Wang with the use of psychoacoustic parameters in Oh in order to better take advantage of the acoustic properties of the signal.

As per claim 57, note the rejection of claim 6 where Forutanpour, Wang and Oh are combined. The combination teaches the method in accordance with claim 6. Oh further teaches wherein the psychoacoustic parameters comprise volume, sharpness, tonality, roughness and/or an intensity of variation ([0055]).  

Response to Arguments

Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any unique combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168